Order entered June 18, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00677-CV

                              IN RE LIONEL MACK, Relator

               Original Proceeding from the Criminal District Court No. 6
                                  Dallas County, Texas
                           Trial Court Cause No. F1024621-X

                                        ORDER
       Based on the Court’s opinion of this date we DENY realtor’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE